Hawes, Justice.
Mack Charlie Thomas filed suit for divorce on the grounds of desertion against Cora Lee Thompson Thomas. The defendant filed a cross action and on the trial of the case before the judge without a jury a divorce was granted to the defendant and alimony in the amount of $20 per month and attorney’s fees in the amount of $150 awarded to her. The appeal is from so much of the judgment as awarded alimony and attorney’s fees. The enumeration of errors presents the question of whether such award was authorized by the evidence. The parties had been separated for 22 years, the defendant having separated from the plaintiff taking the children with her. All of the children are grown and no longer live with the defendant. The plaintiff contended that the defendant’s separation was voluntary and without justification. The defendant testified that she left the plaintiff because he was cruel to her, fought with her and mistreated her. The evidence shows that the plaintiff is totally disabled and draws $70.40 per month as social security and $111 per month veteran’s pension. There *636was no evidence that the plaintiff owned any property. Under the evidence, the award of alimony and attorney’s fees was authorized and is not excessive.
Submitted September 11, 1972
Decided October 23, 1972
Rehearing denied November 9, 1972.
Alimony. Johnson Superior Court. Before Judge White. Casey Thigpen, for appellant.
Hodges Rowland, for appellee.

Judgment affirmed.


All the Justices concur.